                         Case 21-10474-MFW                 Doc 652      Filed 08/11/21        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                             Debtors.
                                                                           Re: Docket No. 604


                                         CERTIFICATION OF NO OBJECTION
                                           REGARDING DOCKET NO. 604

                           The undersigned hereby certifies that, as of the date hereof, he has received no

         answer, objection, or other responsive pleading to the Fourth Monthly Application of Young

         Conaway Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and

         Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the Period

         From June 1, 2021 Through June 30, 2021 [Docket No. 604] (the “Application”), filed on July 27,

         2021.

                           The undersigned further certifies that he has reviewed the Court’s docket in these

         cases, and no answer, objection, or other responsive pleading to the Application appears thereon.




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
         Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
         South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
         Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
         Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
         (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
         Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
         (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
         Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
         Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
         LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
         Texas 78751.
28113094.4
                       Case 21-10474-MFW         Doc 652      Filed 08/11/21     Page 2 of 2




         Objections to the Application, if any, were required to be filed and served no later than 4:00 p.m.

         (ET) on August 10, 2021.

                        Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Professionals [Docket No. 162], the Debtors are now authorized to pay 80%

         ($87,175.20) of requested fees ($108,969.00) and 100% of requested expenses ($1,313.11) on an

         interim basis without further Court order.


             Dated: August 11, 2021             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Jared W. Kochenash
                                                M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Counsel to the Debtors and Debtors in Possession




28113094.4
                                                         2
